Citation Nr: 1402736	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  06-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, due to the service-connected status post left acromioclavicular (AC) joint separation, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1980 to December 1981.

This appeal to the Board of Veterans' Appeals (Board or BVA) arises from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In June 2012, the Board remanded the issue concerning an extra-schedular total disability rating based on unemployability, due to the service-connected left shoulder disability, to the RO for additional development.  This issue is once again before the Board.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, the Board has determined that additional development is warranted.

The June 2012 Board remand was in part based on the need to clarify and determine the Veteran's employment status.  In doing so, the RO sent a letter to the Veteran in June 2012, which included a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  This letter, along with other subsequent correspondence, was sent to the Veteran's former address in Hartford Connecticut, which was returned by the United States Postal Service as undeliverable.

Notably, however, when the Veteran was examined by VA in February 2011 (with the report of that VA examination completed by the physician in March 2011), the Veteran provided an updated address in Rocky Hill, Connecticut.  VA correspondence sent to the Veteran at the updated address in Rocky Hill, Connecticut, has not been returned by the United States Postal Service.

To accord the Veteran a right of due process under the law, as well as a fair opportunity to prosecute his appeal, the (June 2012) letter, which included a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), must be sent to the Veteran's updated address in Rocky Hill, Connecticut.  The Veteran's response, if any, may impact the determination of this appeal.

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board is thus also required to remand the appeal so that it can be referred to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran at his Rocky Hill, Connecticut address (which is the latest address of record), a VA Form 21-8940 (Veteran's Application for Increased Compensation Based Upon Unemployability) and request that he complete it in its entirety.  

If the Veteran fails to respond, then Veteran and his representative should be furnished a Supplemental Statement of the Case (documenting VA's attempts to obtain a completed VA Form 21-8940), and they should be given an opportunity to respond.  Then, the claims file should be returned to the Board for final adjudication.

2.  If the Veteran responds, then the information provided by the Veteran should be sent, if possible, to the same VA examiner who conducted the Veteran's February 2011 VA examination, or if unavailable to any other VA physician, to provide an addendum opinion as to whether or not the information submitted by the Veteran affects the examiner's overall opinion of the Veteran's employability; i.e., whether it is at least as likely as not that the Veteran's service-connected status post left AC joint separation renders him incapable of performing the physical and mental acts required for gainful employment.

3.  If the instructions in paragraph 2 are accomplished, then review the claims file to ensure that all of the requested development is completed, and arrange for any additional development indicated.  Then, re-adjudicate the issue of an extra-schedular total disability rating due to the service-connected status post left AC joint separation, to include consideration of whether the requirements for referral to the Director of Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).

4.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


